Citation Nr: 0633549	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO which, in 
pertinent part, granted service connection for bilateral 
hearing loss, effective from March 24, 2003.


FINDING OF FACT

The veteran has level VI hearing acuity in each ear. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 30 
percent for service-connected bilateral hearing loss.  He 
contends that a higher evaluation is warranted because of the 
limitations and difficulties he experiences with his current 
level of hearing acuity.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for his hearing loss, a VCAA notice letter was 
sent in April 2003, prior to the RO's September 2003 
decision.  That letter informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, or to send the evidence itself.  In a May 
2004 statement of the case, the RO additionally informed the 
veteran of the criteria for establishing a rating for 
service-connected hearing impairment. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for an initial 
rating in excess of 30 percent for hearing loss, some of the 
required notice was not provided to the veteran until after 
the RO entered its September 2003 decision, nor was he 
notified of the criteria for arriving at an effective date.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
Additionally, inasmuch as this is an appeal for an increased 
initial evaluation where an effective date has already been 
assigned, that issue is not before the Board.  (Although the 
appeal requires consideration of possible staged ratings 
since the award of service connection, the decision below 
does not require analysis of an effective date for a higher 
rating.)  As noted above, the veteran has now been provided 
with notices that are in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained.  He was afforded a VA audiometric 
examination in connection with his claim during May 2003, and 
the report of that examination was obtained.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Hearing loss is rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(evaluations of hearing loss are determined by a "mechanical 
application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  The provisions relating to these alternative 
methodologies apply when the examiner certifies that use of 
the speech discrimination test is not appropriate; when the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more; or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Id; 38 C.F.R. §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 30 percent for the veteran's bilateral 
hearing loss.  The disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  Hence, the Board is required to make 
its determination with respect to the schedular rating on the 
basis of the results of the audiology test of record.  See 
Lendenmann v. Principi, supra.  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

There is only one medical report of record that contains 
speech discrimination and puretone audiometry data relative 
to the veteran's impairment-the VA audiometric examination 
afforded the veteran in May 2003.  That examination revealed 
puretone thresholds of 20, 80, 85, and 85 decibels in the 
veteran's right ear, and 15, 75, 80, and 85 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 68 for the 
right ear and 64 for the left ear.)  Additionally, the 
veteran had speech discrimination scores of 90 percent for 
the right ear, and 88 percent for the left ear.  

Using the speech discrimination scores and average puretone 
threshold from the audiogram correlates to level III hearing 
in each ear when Table VI is used.  See 38 C.F.R. § 4.85, 
Table VI.  However, the veteran's bilateral hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86(b).  Specifically, the veteran satisfies the 
criteria of 38 C.F.R. § 4.86(b) because he has a puretone 
thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in each ear.  In such a case, 
38 C.F.R. § 4.86(b) requires that VA also consider a possible 
rating under Table VIa, with the numeric designation obtained 
under this table being elevated by one numeral.  Applying the 
veteran's puretone threshold averages of 68 in his right ear 
and 64 in his left ear, Table VIa indicates a Level V 
designation.  When elevated to the next higher numeral, a 
Level VI is obtained for each ear.

The combination of Level VI for each ear corresponds to a 30 
percent rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  Inasmuch as the audiometric examination of record 
does not demonstrate entitlement to a rating in excess of 30 
percent, the preponderance of the evidence is against the 
claim, and the claim must be denied.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial evaluation in excess of 30 percent 
have not been met since the time that the veteran was awarded 
service connection.  There is simply no other evidence of 
record to suggest results different from what VA obtained in 
May 2003.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement for an initial rating in excess of 30 percent for 
bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


